UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6689



RICHARD LEE MULLEN,

                                              Plaintiff - Appellant,

          versus


C. BURGESS, Physician for CPS, Incorporated;
MR. STAFFARONI, Director of CPS, Incorporated;
MS. OSBORNE, Registered Nurse, Nursing Direc-
tor for CPS, Incorporated; R. CHERRY, Super-
intendent, Hampton Roads Regional Jail; MR.
ARIZMENDI; MR. RANDALL, Registered Nurse; MS.
ENGLISH, Registered Nurse; MS. LIGHTFOOT, Li-
censed Practical Nurse; MS. SCATCHET, Licensed
Practical Nurse; MRS. NICKENS, Licensed Prac-
tical Nurse; L. HAYTHE, Registered Nurse;
NURSE SHAPPEL, Licensed Practical Nurse,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-99-1119-2)


Submitted:   September 21, 2000         Decided:   September 28, 2000


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Richard Lee Mullen, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Richard L. Mullen seeks to appeal the district court’s order

dismissing without prejudice his 42 U.S.C.A. § 1983 (West Supp.

2000) complaint.    The court dismissed Mullen’s complaint because

Mullen failed to comply with an order directing him to submit an

adequate number of copies of the complaint and other documents.

Because Mullen may proceed with this action by supplying an ade-

quate number of copies of the relevant documents, the order in

question is not a final, appealable order.   See Domino Sugar Corp.

v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.

1993).    Accordingly, we dismiss the appeal for lack of jurisdic-

tion.    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                  2